Title: From Thomas Jefferson to James Monroe, 8 November 1800
From: Jefferson, Thomas
To: Monroe, James



Th:J. to Jas. Monroe
Monticello Nov. 8. 1800

Yours by your servant has been delivered as also that by mr Erwin. I think Skipwith’s letter contains some paragraphs which would do considerable good in the newspapers. I shall inclose that & the other by mr Erwin to mr Madison, to be returned to you. I shall set out for Washington so as to arrive there as soon as I suppose the answer to the speech is delivered. it is possible some silly things may be put into the latter on the hypothesis of it’s being valedictory, & that these may be zealously answered by the federal majority in our house. they shall deliver it themselves therefore. I have not heard from Craven since I wrote to you. I told him I should leave this on the 12th. therefore I think it certain he will be here before that date, as we have some important arrangements to make together. I shall not fail to encourage the purchase of your lands.—I am sincerely sorry I was absent when you were in the neighborhood. I wished to learn something of the excitements, the expectations & extent of this negro conspiracy, not being satisfied with the popular reports. I learnt with concern in Bedford that the important deposit of arms near New London is without even a centinel to guard it. there is said to be much powder in it. we cannot suppose the federal administration takes this method of offering arms to insurgent negroes: yet some in the neighborhood of the place suspect it. would it not be justifiable in you to suggest to them the importance of a guard there? in truth that deposit should be removed to the river. Health, respect & affection.
